

114 HR 6161 IH: Federal Funding Accountability for Sexual Harassers Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6161IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Speier (for herself, Ms. Judy Chu of California, Mr. Gallego, Ms. Kaptur, Ms. Lee, Mr. McNerney, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Science, Space, and Technology, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to notify
			 certain Federal agencies when principal investigators at such institutions
			 engage in discrimination on the basis of sex, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Funding Accountability for Sexual Harassers Act. 2.Requirements for institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
				(30)
 (A)With respect to any individual whom, as a result of a grievance procedure described in section 106.8(b) of title 34, Code of Federal Regulations (or successor regulations) carried out by the institution, is found by the institution to have engaged in discrimination on the basis of sex while the individual was a principal investigator at the institution, the institution will report (not later than 1 month after such finding) to each Federal department and agency that has awarded such institution a competitive research and development grant on or after the date that is 10 years before such finding, the following information:
 (i)The name of the individual. (ii)The date and nature of the violation for which such determination was made.
 (iii)The findings of such determination. (iv)The remedy (such as corrective training or suspension) required by the institution after such determination.
 (B)With respect to a formal complaint alleging discrimination on the basis of sex by a principal investigator at the institution, which was filed with such institution, but for which the institution has not carried out a grievance procedure described in section 106.8(b) of title 34, Code of Federal Regulations (or successor regulations) 6 months after the date on which such complaint was filed, the institution will report (not later than the date that is 7 months after the date on which such complaint was filed) to each Federal department and agency that has awarded such institution a competitive research and development grant on or after the date that is 10 years before such complaint was filed, the following information:
 (i)The current status of the complaint. (ii)The nature of the complaint.
 (iii)The date of the alleged violation. (iv)The reason why the institution has yet to complete the grievance procedure.
 (C)In the case of an institution that is required to report information— (i)under subparagraph (A) or (B), the institution will—
 (I)ensure that such information is accurate; and (II)if errors are discovered in such information, report the corrected information to each Federal department and agency described in such subparagraphs, as soon as practicable; or
 (ii)under subparagraph (B), the institution will not report any personally identifiable information with respect to individuals involved with the formal complaint on which the institution is reporting.
 (D)For purposes of this paragraph, the term principal investigator, when used with respect to an institution of higher education— (i)means an individual at and approved by such institution to be responsible for the scientific or technical direction of a research and development grant awarded (or that may be awarded) to the institution by a Federal department or agency; and
 (ii)includes an individual identified by such institution as a co-investigator, senior personnel, or an individual in an equivalent position at the institution with respect to such grant.
						.
		3.Requirements for certain Federal departments and agencies
 (a)In generalEach Federal department or agency authorized to award research and development grants on a competitive basis—
 (1)when making the final decision of whether to award such a grant to an institution of higher education—
 (A)shall determine whether any reports have been filed under section 487(a)(30)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(30)(A)), as added by section 2, on any individual who will be the principal investigator at the institution of higher education for such grant; and
 (B)if such a report has been filed, will consider the report when making such decision; and (2)shall keep each report received under such section 487(a)(30)(A) (20 U.S.C. 1094(a)(30)(A)) on an individual—
 (A)in a case in which during the 10-year period beginning on the date of receipt of such report no additional such report is filed on such individual, for such 10-year period; or
 (B)in a case in which during the 10-year period described in subparagraph (A) an additional such report is filed on such individual, for the 10-year period beginning on the date of receipt of such additional report; and
 (3)shall carry out the reporting requirements described in section 1105(a)(40) of title 31, United States Code, as added by section 4.
 (b)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (2)Principal investigatorThe term principal investigator has the meaning given the term in section 487(a)(30)(D), as added by section 2. 4.Reporting requirements for certain Federal departments and agenciesSection 1105(a)(40) of title 31, United States Code, is amended by adding at the end the following new paragraph:
			
 (40)in the case of a Federal department or agency authorized to award research and development grants on a competitive basis—
 (A)the number of reports received under section 487(a)(30) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(30)), as added by the Federal Funding Accountability for Sexual Harassers Act, and disaggregated by reports received under subparagraph (A) and by reports received under subparagraph (B) of such section; and
 (B)the number of cases in which the department or agency recommended awarding such a grant for which the principal investigator (as defined in section 3(b) of the Federal Funding Accountability for Sexual Harassers Act) was an individual on which a report under section 487(a)(30)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(30)(A)) had been filed during the preceding fiscal year.
					.
 5.Study and reportThe Secretary of Education shall enter into a contract with the National Academy of Sciences under which the National Academy of Sciences shall—
 (1)conduct a comprehensive study on the prevalence and impact of sexual harassment in higher education in science, engineering, and medical departments and programs, which shall include an evaluation of, and strategies to, address the legislative, administrative, educational, and cultural barriers to reducing the negative impacts of such sexual harassment; and
 (2)not later than 3 years after the date of enactment of this Act, submit to the Secretary of Education and make public a report on the results of such study, including—
 (A)an evaluation of the impact of sexual harassment on the academic careers of scientists, engineers, and health care professionals;
 (B)a review of current institutional procedures for preventing sexual harassment with an assessment of their efficacy, with comparisons to international programs and procedures if relevant; and
 (C)recommendations for evidence-based strategies and policies that can reduce or eliminate sexual harassment.
				